Order, Supreme Court, New York County (Emily Jane Goodman, J.), entered January 31, 2006, which denied defendant’s motion to change venue from New York County to Dutchess County, unanimously affirmed, without costs.
The motion was properly denied for failure to demonstrate the materiality of the anticipated testimony of the witnesses on whose convenience the motion is based (see Cardona v Aggressive Heating, 180 AD2d 572, 572 [1992]). Concur—Mazzarelli, J.E, Andrias, Nardelli, Gonzalez and Malone, JJ.